IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-89,012-02


                     EX PARTE DOUGLAS WAYNE HEFNER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CVHC-XX-XXXXXXX IN THE 198TH DISTRICT COURT
                           FROM BANDERA COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession with intent to deliver a controlled substance and sentenced to imprisonment for fifteen

years.

         On November 27, 2018, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court prematurely. We remand this application to the 198th

District Court of Bandera County to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 30, 2019
Do not publish